[Cite as State v. Patterson, 2021-Ohio-4617.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-L-062

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

JAMES F. PATTERSON,
                                                   Trial Court No. 2020 CR 001052
                 Defendant-Appellant.


                                                OPINION

                                     Decided: December 30, 2021
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender; Melissa A. Blake and Jamie R. Eck,
Assistant Public Defenders, 125 East Erie Street, Painesville, OH 44077 (For
Defendant-Appellant).


MARY JANE TRAPP, P.J.

        {¶1}     Appellant, James F. Patterson (“Mr. Patterson”), appeals the judgments of

the Lake County Court of Common Pleas denying his motion to suppress and imposing

an indefinite prison term of three to four and one-half years following Mr. Patterson’s no

contest plea to aggravated possession of drugs.

        {¶2}     Mr. Patterson asserts six assignments of error, which we review out of order

and, at times, collectively.
       {¶3}   In his sixth assignment of error, Mr. Patterson contends that the trial court

erred in denying his motion to suppress evidence discovered during an “unlawful”

inventory search of his vehicle. In his first through fifth assignments of error, Mr. Patterson

challenges the constitutionality of the Reagan Tokes Act, which is the indefinite

sentencing scheme under which he was sentenced.

       {¶4}   After a careful review of the record and pertinent law, we find as follows:

       {¶5}   (1) There is no basis to conclude that the inventory search of Mr. Patterson’s

vehicle was unlawful. Mr. Patterson has not asserted that law enforcement administered

its vehicle impoundment policy in bad faith or that its actions were a mere pretext for an

evidentiary search. In addition, an inventory search is an administrative caretaking that

is not subject to the same requirements as a protective search for weapons.

       {¶6}   (2) Pursuant to this court’s precedent, constitutional challenges to the

Reagan Tokes Act are not yet ripe for review.

       {¶7}   Thus, we affirm the judgments of the Lake County Court of Common Pleas.

                          Substantive and Procedural History

       {¶8}   The underlying case arose following a traffic stop in Painesville Township

on the evening of October 5, 2020.

       {¶9}   Sergeant Zachary Ropos (“Sgt. Ropos”) of the Lake County Sheriff’s Office

(“LCSO”) was situated in his marked patrol car near the intersection of Fairport Nursery

Road and Mantle Road with his headlights shining onto the roadway. According to Sgt.

Ropos, the area had experienced a high rate of crime, including an influx of stolen

vehicles. Specifically, car thieves were stealing temporary tags and placing them in

obscure locations on the stolen vehicles.

                                              2

Case No. 2021-L-062
       {¶10} At about 10:45 p.m., Sgt. Ropos observed Mr. Patterson drive past in a

white Pontiac Grand Prix with no visible rear registration. Sgt. Ropos followed Mr.

Patterson’s vehicle and still did not see a registration. Sgt. Ropos initiated a traffic stop,

and Mr. Patterson pulled over. Sgt. Ropos approached the vehicle and advised Mr.

Patterson of the reason for the stop. Mr. Patterson told Sgt. Ropos that he was the

registered owner of the vehicle and that there was a temporary tag in the upper left corner

of the rear windshield. Sgt. Ropos looked in that location and finally observed the

temporary tag.

       {¶11} Sgt. Ropos ran the vehicle’s registration through central dispatch and asked

Mr. Patterson for his driver’s license.       Mr. Patterson provided him with his Ohio

identification card. While waiting for dispatch to respond, Mr. Patterson informed Sgt.

Ropos that he had recently been released from prison. Dispatch advised Sgt. Ropos that

Mr. Patterson was the registered vehicle owner and that he had a suspended driver’s

status. Sgt. Ropos asked Mr. Patterson to step out of the vehicle and escorted him to the

rear of the patrol car to issue him a citation.

       {¶12} The LCSO’s written policies and procedures state that vehicle

impoundment is necessary “[w]hen State laws dictate impoundment of vehicles such as

driving under the influence laws and driving under suspension law.”              Sgt. Ropos

determined that it was necessary to tow Mr. Patterson’s vehicle because Mr. Patterson

was the sole occupant, he did not have a valid license, and the vehicle was stopped on a

traveled roadway. After calling the tow truck, Sgt. Rose conducted an inventory search

of the vehicle and completed a vehicle inventory sheet.



                                                  3

Case No. 2021-L-062
       {¶13} While inside the patrol car, Mr. Patterson communicated with someone via

FaceTime. At some point, Mr. Patterson told Sgt. Ropos that someone could retrieve his

vehicle. According to Sgt. Ropos, the LCSO will permit another driver to retrieve a vehicle

under certain circumstances. However, Sgt. Ropos declined to do so in this instance

because the tow truck had already been summoned and because he did not want to

prolong the stop to wait for two vehicle operators to arrive (i.e., one to arrive to the scene

and another to remove Mr. Patterson’s vehicle).

       {¶14} During his inventory search of the vehicle, Sgt. Ropos found drugs inside a

large plastic bag in the driver’s side door compartment.

                                        Indictment

       {¶15} The Lake County Grand Jury indicted Mr. Patterson for the following

offenses: aggravated possession of drugs, a felony of the second degree, in violation of

R.C. 2925.11 (count 1); aggravated trafficking in drugs, a felony of the second degree, in

violation of R.C. 2925.03(A)(2); and operating a motor vehicle without a valid license, an

unclassified misdemeanor, in violation of R.C. 4510.12(A) (count 2). Counts 1 and 2

included contraband and instrumentality forfeiture specifications pursuant to R.C.

2941.1417 and R.C. 2981.04.

       {¶16} Mr. Patterson waived his right to be present at his arraignment, and the trial

court entered pleas of not guilty on his behalf.

                                   Motion to Suppress

       {¶17} Mr. Patterson filed a motion to suppress the evidence obtained by the LCSO

from his vehicle, challenging the constitutionality of the traffic stop, his continued

detention, and the search. The state filed a response opposing Mr. Patterson’s motion.

                                              4

Case No. 2021-L-062
       {¶18} The trial court held a hearing at which it heard evidence and argument from

counsel.   The state presented testimony from Sgt. Ropos and introduced exhibits

consisting of ariel photographs of the street intersection, photographs of the exterior of a

similar vehicle, Sgt. Ropos’s vehicle inventory sheet, and the LCSO’s motor vehicle

impoundment policies and procedures. The trial court subsequently filed an opinion and

journal entry denying Mr. Patterson’s motion to suppress.

                              No Contest Plea; Sentencing

       {¶19} Mr. Patterson subsequently withdrew his plea of not guilty to count 1

(aggravated possession of drugs) and its related forfeiture specification and entered

written and oral pleas of no contest. The state agreed to dismiss the remaining count of

the indictment, and the parties agreed to jointly recommend a prison sentence of three

years. Mr. Patterson reserved the right to challenge the constitutionality of the trial court’s

imposition of an indefinite prison term pursuant to the Reagan Tokes Act.

       {¶20} The trial court held a plea hearing, where it engaged in a plea colloquy with

Mr. Patterson pursuant to Crim.R. 11, accepted his no contest plea to count 1 and the

related specification, and found him guilty.        Mr. Patterson waived a presentence

investigation, and the matter proceeded to sentencing the next day.

       {¶21} At the sentencing hearing, defense counsel objected to the Reagan Tokes

Act and argued that it is unconstitutional on several bases. The trial court found that the

law is constitutional and overruled defense counsel’s objection. The trial court sentenced

Mr. Patterson to an indefinite prison term of a minimum term of three years and a

maximum term of four-and-a-half years.



                                              5

Case No. 2021-L-062
       {¶22} Mr. Patterson appealed the trial court’s judgment entry denying his motion

to suppress and the sentencing entry. He asserts the following six assignments of error:

       {¶23} “[1.]    The   defendant-appellant’s   constitutional     challenges   to   the

indeterminate prison sentence of three to four and a half years that was ordered pursuant

to the ‘Reagan Tokes Act,’ aka Senate Bill 201, are ripe for review.

       {¶24} “[2.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate

Bill 201, must be reversed as the Reagan Tokes Act is unconstitutionally void for

vagueness.

       {¶25} “[3.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate

Bill 201, must be reversed as the Reagan Tokes Act unconstitutionally violates the

doctrine of separation of powers.

       {¶26} “[4.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate

Bill 201, violates his constitutional right to trial by jury as guaranteed by the Sixth and

Fourteenth Amendments to the United States Constitution and Article I, Section 5 of the

Ohio Constitution.

       {¶27} “[5.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate

Bill 201, violates his constitutional rights to fair trial and due process as guaranteed by

the Fifth, Sixth and Fourteenth Amendments to the United States Constitution and Article

I, Sections 5 & 10 of the Ohio Constitution.

                                               6

Case No. 2021-L-062
       {¶28} “[6.] The trial court erred by denying the defendant-appellant’s motion to

suppress in violation of his due process rights and rights against unreasonable search

and seizure as guaranteed by the Fourth and Fourteenth Amendments to the United

States Constitution and Article I, Sections 10 and 14 of the Ohio Constitution.”

       {¶29} We address Mr. Patterson’s assignments of error out of order and, at times,

collectively, for ease of discussion.

                                   Motion to Suppress

       {¶30} In his sixth assignment of error, Mr. Patterson contends that the trial court

erred by denying his motion to suppress. On appeal, Mr. Patterson asserts that the

inventory search of his vehicle was “unlawful.”

                                   Standard of Review

       {¶31} “Appellate review of a motion to suppress presents a mixed question of law

and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

“When considering a motion to suppress, the trial court assumes the role of trier of fact

and is therefore in the best position to resolve factual questions and evaluate the

credibility of witnesses.” Id. On appeal, “an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence.” Id. “Accepting

these facts as true, the appellate court must then independently determine, without

deference to the conclusion of the trial court, whether the facts satisfy the applicable legal

standard.” Id.

                                        Legal Standards

       {¶32} The United States and Ohio Constitutions prohibit unreasonable searches

and seizures. Fourth Amendment to the U.S. Constitution; Ohio Constitution, Article I,

                                              7

Case No. 2021-L-062
Section 14. Generally, for a search or seizure to be reasonable, it must be based upon

probable cause and executed pursuant to a warrant. Katz v. United States, 389 U.S. 347,

357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); State v. Moore, 90 Ohio St.3d 47, 49, 734

N.E.2d 804 (2000).

      {¶33} The warrant requirement is subject to “‘a few specifically established and

well-delineated exceptions.’” Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S.Ct.

2041, 36 L.Ed.2d 854 (1973), quoting Katz at 357. An inventory search is one of these

exceptions. Colorado v. Bertine, 479 U.S. 367, 371, 107 S.Ct. 738, 93 L.Ed.2d 739

(1987); State v. Hathman, 65 Ohio St.3d 403, 405, 604 N.E.2d 743 (1992).

      {¶34} There are two portions of an inventory search: (1) the impoundment of the

vehicle and (2) the inventory of the items therein. State v. Perry, 11th Dist. Lake No.

2011-L-125, 2012-Ohio-4888, ¶ 31. Vehicles are frequently taken into police custody in

the interests of public safety as part of the community-caretaking functions of police.

South Dakota v. Opperman, 428 U.S. 364, 368-369, 96 S.Ct. 3092, 49 L.Ed.2d 1000

(1976); State v. Leak, 145 Ohio St.3d 165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 20.

Examples include vehicles that have been in accidents; violate parking ordinances; are

stolen or abandoned; and cannot be lawfully driven. Leak at ¶ 20. According to the

Supreme Court of the United States, “[t]he authority of police to seize and remove from

the street vehicles that impede traffic or threaten public safety and convenience is beyond

challenge.” Opperman at 369; see Leak at ¶ 20.

      {¶35} When vehicles are impounded, local police departments generally follow a

routine practice of securing and inventorying the automobiles’ contents. Opperman at

369. These procedures developed in response to three distinct needs: (1) the protection

                                            8

Case No. 2021-L-062
of the owner’s property while it remains in police custody; (2) the protection of the police

against claims or disputes over lost or stolen property; and (3) the protection of the police

from potential danger. Id.; Hathman at 405-406. In addition, an inventory search need

not occur at the impound lot but instead can occur on scene. Perry at ¶ 31.

       {¶36} Because inventory searches are administrative caretaking functions

unrelated to criminal investigations, the policies underlying the warrant requirement,

including the standard of probable cause, are not implicated. Opperman at 370, fn. 5;

Hathman at 406. Rather, their validity is judged by the Fourth Amendment’s standard of

“reasonableness.” Opperman at 370; Hathman at 406.

       {¶37} The Supreme Court of Ohio has held that “a routine inventory search of a

lawfully impounded vehicle is not unreasonable within the meaning of the Fourth

Amendment when performed pursuant to standard police practice and when the evidence

does not demonstrate that the procedure involved is merely a pretext for an evidentiary

search of the impounded vehicle.” Blue Ash v. Kavanagh, 113 Ohio St.3d 67, 2007-Ohio-

1103, 862 N.E.2d 810, ¶ 11.

                                         Analysis

       {¶38} Mr. Patterson first challenges the tow of his vehicle. According to Mr.

Patterson, Sgt. Ropos testified that an alternative in this type of situation was to allow a

designated person to pick up the vehicle. Mr. Patterson asked to have someone pick up

the vehicle, but Sgt. Ropos refused. Had Sgt. Ropos allowed the vehicle to be picked up

instead of calling for a tow, the vehicle would not have been the subject of the inventory

search.



                                             9

Case No. 2021-L-062
       {¶39} Mr. Patterson’s characterization of the testimony is not entirely inaccurate.

Sgt. Ropos testified that the LCSO will permit another driver to retrieve a vehicle under

circumstances. While Mr. Patterson eventually asked if someone could retrieve his

vehicle, Sgt. Ropos testified that he did so “[a]s the tow truck was arriving on scene” and

that the LCSO will not cancel the tow under such circumstances. Sgt. Ropos also did not

want to prolong the stop to wait for two vehicle operators to arrive.

       {¶40} While Sgt. Ropos admittedly did not give Mr. Patterson an opportunity to

contact someone prior to ordering the tow, this is not constitutionally required. Even if it

had been possible for police to give a defendant an opportunity to make alternative

arrangements for a vehicle, “‘the real question is not what “could have been achieved,”

but whether the Fourth Amendment requires such steps. * * * The reasonableness of any

particular governmental activity does not necessarily or invariably turn on the existence

of alternative “less intrusive” means.’” Bertine at 374, quoting Illinois v. Lafayette, 462

U.S. 640, 647, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983); see Blue Ash at ¶ 19. Instead,

“reasonable police regulations relating to inventory procedures administered in good faith

satisfy the Fourth Amendment, even though courts might as a matter of hindsight be able

to devise equally reasonable rules requiring a different procedure.” Bertine at 374; see

Perry at ¶ 47-48.

       {¶41} Mr. Patterson has not asserted that Sgt. Ropos administered the LCSO’s

written impoundment policy in bad faith or that Sgt. Ropos’s actions were a mere pretext

for an evidentiary search.    Thus, there is no basis to conclude that the tow of Mr.

Patterson’s vehicle was unlawful.



                                            10

Case No. 2021-L-062
       {¶42} Mr. Patterson next contends that Sgt. Ropos lacked “reasonable suspicion”

or “specific and articulable facts” upon which to base a “warrantless search” of his vehicle.

He notes that there was no testimony indicating that he was engaged in criminal activity

beyond driving without a valid license or that he posed a threat to officer safety.

       {¶43} Mr. Patterson’s argument is based on case law regarding a protective

search of a vehicle following an investigative stop. See, e.g., State v. Bobo, 37 Ohio

St.3d 177, 181, 524 N.E.2d 489 (1988) (“[A] police officer, during an investigative stop,

has a reasonable suspicion that an individual is armed based on the totality of the

circumstances, the officer may initiate a protective search for the safety of himself and

others”). Sgt. Ropos’s search of Mr. Patterson’s vehicle was an inventory search, which

is an administrative caretaking function that is not subject to these requirements. Thus,

there is no basis to conclude that the search of Mr. Patterson’s vehicle was unlawful.

       {¶44} Mr. Patterson’s sixth assignment of error is without merit.

                                    Reagan Tokes Act

       {¶45} We collectively address Mr. Patterson’s first through fifth assignments of

error, which involve the constitutionality of the Reagan Tokes Act.

       {¶46} In his first assignment of error, Mr. Patterson contends that his constitutional

challenges to the Reagan Tokes Act are ripe for review. In his second through fifth

assignments of error, he contends, respectively, that the Reagan Tokes Act is void for

vagueness; violates the doctrine of separation of powers; violates his right to trial by jury;

and violates his rights to a fair trial and due process.

       {¶47} This court has previously described the relevant portions of the Reagan

Tokes Act, as follows:

                                              11

Case No. 2021-L-062
       {¶48} “The Reagan Tokes Act went into effect in Ohio on March 22, 2019. The

Act requires a sentencing court imposing a prison term under R.C. 2929.14(A)(1)(a) or

(2)(a), on or after the effective date, to order a minimum prison term under that provision

and a maximum prison term as determined by R.C. 2929.144(B). The Act also sets forth

a presumption that an offender ‘shall be released from service of the sentence on the

expiration of the offender’s minimum prison term or on the offender’s presumptive earned

early release date, whichever is earlier.’ R.C. 2967.271(B). The offender’s presumptive

earned early release date is determined under R.C. 2967.271(F), which permits the

sentencing court to reduce the minimum term under certain circumstances.                R.C.

2967.271(A)(2). The Department of Rehabilitation and Corrections (“DRC”) may rebut

the R.C. 2967.271(B) presumption if it determines at a hearing that certain statutorily

enumerated factors apply. R.C. 2967.271(C). If the DRC rebuts the presumption, it may

maintain the offender’s incarceration after the expiration of the minimum prison term or

presumptive earned early release date for a reasonable period of time, which ‘shall not

exceed the offender’s maximum prison term.’ R.C. 2967.271(D)(1).” State v. Ferguson,

11th Dist. Lake No. 2020-L-031, 2020-Ohio-5578, ¶ 8, appeal accepted, 162 Ohio St.3d

1410, 2021-Ohio-961, 165 N.E.3d 333.

       {¶49} In State v. Lavean, 11th Dist. Lake No. 2020-L-045, 2021-Ohio-1456, we

concluded, in accordance with several of our sister districts, that constitutional challenges

to the Reagan Tokes Act on appeal from sentencing are not yet ripe for review because

it is uncertain whether the offender’s release date will extend past the minimum term of

imprisonment imposed. Id. at ¶ 8-12.



                                             12

Case No. 2021-L-062
       {¶50} We have continued to apply this determination in subsequent cases. See,

e.g., State v. Moran, 11th Dist. Lake Nos. 2020-L-114 through 2020-L-117, 2021-Ohio-

1987, ¶ 13, conflict certified, 164 Ohio St.3d 1440, 2021-Ohio-3233, 173 N.E.3d 1227,

appeal accepted, 164 Ohio St.3d 1440, 2021-Ohio-3233, 173 N.E.3d 1230; State v.

Woods, 11th Dist. Lake No. 2021-L-044, 2021-Ohio-3173, ¶ 14, appeal accepted,

12/22/2021 Case Announcements, 2021-Ohio-4409; State v. Joyce, 11th Dist. Lake No.

2021-L-006, 2021-Ohio-3476, ¶ 9.

       {¶51} In addition, the question of whether the Reagan Tokes Law is ripe for review

is currently pending before the Supreme Court of Ohio. See State v. Maddox, 160 Ohio

St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

       {¶52} Thus, in accordance with this court’s precedent, we conclude that Mr.

Patterson’s first assignment of error lacks merit and that his second through fifth

assignments of error are not yet ripe for review.

       {¶53} For the foregoing reasons, the judgments of the Lake County Court of

Common Pleas are affirmed.


CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                            13

Case No. 2021-L-062